ORDER
PER CURIAM.
Billy Rhoden (Movant) appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his post-conviction motion in that his trial counsel was ineffective for failing to object, include in the motion for new trial, and move for a mistrial when the prosecutor, in closing argument, said that a conviction would compensate law enforcement officers for doing their job. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).